Citation Nr: 0313282	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  97-08 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral heel 
disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of 
chemical exposure.

5.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and J.L.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from February 1996 and February 1997 rating decisions by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 1999 the veteran testified at a video conference 
hearing before a Veterans Law Judge; a transcript of that 
hearing is of record.  The Veterans Law Judge before whom the 
veteran presented August 1999 videoconference hearing 
testimony is no longer employed by the Board.  The veteran 
has declined an additional hearing before another Veterans 
Law Judge.

This case was previously before the Board, and in April 2000, 
the Board issued a decision which (in pertinent part) denied 
the issues on appeal.  The veteran appealed the Board's April 
2000 decision to the United States Court of Appeals for 
Veterans Claims (Court) which (upon a Joint Motion for 
Remand) vacated and remanded the issues on appeal by Order 
dated February 9, 2001.

An April 2002 Board decision decided the issues of whether 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
skull fracture, a bilateral ear disorder, a bilateral knee 
disorder, a bladder disorder, and a skin disorder.  The April 
2002 Board decision noted that the issue of entitlement to a 
rating in excess of 10 percent for lumbosacral strain was 
remanded by the April 2000 Board decision but was not, 
however, affected by the Court's February 20001 Order.  As 
such, the issue of entitlement to a rating in excess of 10 
percent for lumbosacral strain remains in remand status.


REMAND

The Court Order vacating the April 2000 Board decision noted 
that VA had not fully satisfied the duty to notify and assist 
the appellant under the Veterans Claims Assistance Act of 
2000, which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the issues on appeal, the Board determined that additional 
evidentiary and notice development were required, and it 
undertook actions to further develop the evidence and notify 
the veteran (a March 2003 "VCAA" letter) in this case.  
This newly developed evidence has now been associated with 
the claims folder.

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  Therefore, it is apparent that the Board 
must remand the veteran's claim to the RO for a review as to 
whether the veteran has been properly notified of the VCAA 
and to determine whether all evidence needed to consider this 
claim has been obtained, and for the issuance of a 
supplemental statement of the case (SSOC) regarding all 
evidence received since the last supplemental statement of 
the case concerning this claim.

Therefore, in order to ensure due process, the case is 
REMANDED to the RO for the following actions:

1.  The RO should undertake any 
additional development contemplated by 
the VCAA, including, but not limited to, 
informing the veteran of the provisions 
of the VCAA.

2.  The case should again be reviewed by 
the RO on the basis of the additional 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional argument and/or 
evidence he desires to have considered in connection with 
this appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




